Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 1 of 9 Page ID
                                 #:10304




                    EXHIBIT HH
  Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 2 of 9 Page ID
                                   #:10305




Kia Jam

From:                     Kia Jam
Sent:                     Tuesday, December 20, 2011 2:53 PM
To:                       David Bergstein (davidbergstein@abcxyz.cc); Wellner, Keith
Cc:                       Kia Jam
Subject:                  note and borrowing certs
Attachments:              note_001.pdf; borrowing cert 1_:001.pdf; borrowing cert 2_001 .pdf



as requested



Kia Jam
President I Producer
K.JAM MEDIA
2425 Colorado Blvd.
Suite B-205
Santa Monica, CA. 90404
310-828-6767 Main
310-828-4141 Fax




                                                                                          PLAINTIFF'S
                                                                                            EXHIBIT
                                                                                               \'-\

                                                                                   JAM TT 000966
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 3 of 9 Page ID
                                 #:10306




   ·rms    SECURED NOTE HAS NOT BEEN REGISTERED UNDER THE FEDERAL
    SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY STATE SECURITIES
    LAWS AND MAY NOT BE SOLD, ASSIGNED OR OTHERWISE TRANSFERRED
    EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER EACH
    OF SUCH SECURITIES ACTS AND LAWS OR AN EXEMPTION THEREFROM WITH AN
    OPINION OF COUNSEL SATISFACTORY TO THE BORROWER THAT REGISTRATION
    IS NOT REQUIRED.

                                           SECURED NOTE


    Dated: As of August 3, 2011                                               u.s. $9,000,000.00
           This Secured Note supersedes any prior agreements between the parties, whether written
   or oral. For value received Arius Libra Inc. ("Borrower"), a Delaware Corporation having its
   registered office at 118 Silverside Road, Wihnington, DE, 19810, promises to pay to the order of
   Weston Capital Partners Master Fund II Ltd. (together with any subsequent holder of this Note,
   "Holder''), a Cayman Islands exempt company located at c/o Appleby Trust (Cayman) Ltd.,
   Clifton House, PO Box 1350, 75 Fort Street, Grand Cayman, Cayman Islands, or at any other
   address Holder hereafter designates to Borrower, in lawful money of the United States, the
   principal sum of NINE MILLION THOUSAND DOLLARS ($9,000,000.00) (the ''Principat
   Sum") in lawful money of the United States and interest on the unpaid portion of the Principal
   Sum in the manner following.

            Borrower shall pay to Holder interest, calculated daily on the outstanding Principal Sum
    on the basis of a 365 day year, from and including the date of this Note to but not including the
   date such outstanding Principal Sum is paid in full at a rate per annum that on each day, (a)
   before maturity of the Principal Sum, whether by acceleration or otherwise, will be 5% and (b)
   on or after maturity of the Principal Sum, whether by acceleration or otherwise, will be 10%;
   provided_, however, that (x) in no event will such interest be payable at a rate in excess of the
   maximum rate pennitted by applicable law and (y) solely to the extent necessary to result in such
   interest not being payable at a rate in excess of such maximum rate, any amount that would be
   treated as part of such interest under a final judicial interpretation of applicable law will be
   deemed to have been a mistake and automatically canceled, and, if received by Holder, will be
   refunded to Borrower, it being the intention of Holder and of Borrower that such interest not be
   payable at a rate in excess of such maximum rate. No interest will be paid on any unpaid
   interest.

           Borrower will pay interest on the date the Principal Sum is paid in full. Bon-ower will
   repay the Principal Sum in full by no later than December 30, 2011 (the "Maturity Date").

           Any portion of the Principal Sum may be prepaid in whole or in part at any time at the
   option of Borrower without premium or penalty provided that each prepayment of the Note must
   be in an amount not less than U.S. $50,000.




                                                                                   JAM TT 000967
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 4 of 9 Page ID
                                 #:10307




           Borrower's obligation to repay this Note is secured by the Pledge Agreement, of even
    date herewith between the Borrower and the Holder (the '~Pledge Agreement").

           Upon and at any time and from time to time after the occurrence or existence of any
   Event of Default other than an Event. of Default described in clause (3) of this paragraph, all
   amounts owing pursuant to this Note will, at the sole option of the Holder and without any
   notice, demand, presentment or protest of any kind (each of which is waived by Borrower),
   become immediately due. Upon the occurrence or existence of any event or condition described
   in such clause (3 ), such amounts will, without any notice, demand, presentment or protest of any
   kind (each of which is waived by Borrower), automatically become immediately due. An "Event
   of Default" occurs or exists if;

                  (1)      Borrower fails to (a) pay the outstanding Principal Sum and accrued
   interest on or before the Maturity Date, or~ if sooner, upon acceleration of the Principal Sum
   following the occlll?-"ence of an Event of Default, or (b) perform any obligation of Borrower
   pursuant to this Note or the Pledge Agreement, and such failure continues for 30 days from the
   date that Borrower receives written notice of such failure from or on behalf of the Holder; or

                   (2)      Borrower sells, assigns or otherwise transfers or disposes of all or
   substantially all of Borrower's assets~ makes or permits any fraudulent transfer or fraudulent
   conveyance of any of Borrowee s assets, makes any bulk sale, sends any notice of any intended
   bulk sale:t fails to pay, withhold or collect any tax as required by any statute, regulation or other
   law (unless such tax is being contested by Borrower in good faith by proceedings diligently
   pursued and Borrower has established adequate reserves with respect to any such tax), suspends
   or ceases Borrower's present business, has served or filed against Borrower or against any of
   Borrower's assets any attachment, levy, tax lien, wanant or similar lien, or has entered against
   Borrower or against any of Borrower's assets any judgment, order or award of any court, agency
   or other governmental authority or of any arbitrator and such judgment, order or award is in any
   one case or in the aggregate in an amount exceeding U.S. $1,000,000 and is not discharged
   within thirty (30) days of the entry thereof; or

                   (3)      Borrower has any receiver, trustee, liquidator, sequestrator or custodian of
    Borrower or any of Borrower's assets appointed (whether with or without Borrower's consent),
   makes any assignment for the benefit of creditors or commences or has commenced against
   Borrower any case or other proceeding pursuant to any bankruptcy or insolvency statute,
   regulation or other law of the United States of America or of any state or territory thereof or of
   any foreign jurisdiction or any other statute, regulation or other law relating to the relief of
   debtors, to the readjustment, composition or extension of indebtedness, to liquidation or to
   reorganization or any formal or infonnal proceeding for the dissolution, liquidation or winding
   up of the affairs of, or the settlement of claims against, Borrower, and which in the case of any
   involuntary appointment, case or proceeding is not dismissed within 60 days; provided, however,
   no such event set forth in this paragraph (3) shall constitute an Event of Default if the Borrower
   is disposing of its assets and is discharging its liabilities in an orderly manner in accordance with
   the requirements of its organizational documents; or




                                                                                     JAM TT 000968
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 5 of 9 Page ID
                                 #:10308




                  (4)     any representation or warranty made in this Note, or any representation or
   warranty heretofore or hereafter made in writing, or any financial statement heretofore or
   hereafter provided, to Holder by or on behalf of Borrower proves, as of the date of such
   representation, warranty or financial statement, to have been incorrect or misleading in any
   material respect or, if a financial statement, to have omitted any substantial contingent or
   unliquidated liability of, or any substantial claim against, Borrower or there occurred, and was
   not disclosed to Holder, before the execution and delivery to Holder of this Note by Borrower
   any material adverse change in any information disclosed in any such representation or warranty
   heretofore made, or in any such financial statement heretofore provided, to Holder.

          This Note will be governed by and construed, interpreted and enforced in accordance
   with the internal laws of Bermuda, without regard to principles of conflict of laws.

          This Note will not be extended or modified orally.
        BORROWER CONSENTS IN EACH ACTION OR OTHER LEGAL PROCEEDING
   COMMENCED BY HOLDER ARISING OUT OF OR RELATED TO THIS NOTE TO THE
   NONEXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED IN
   1HE STATE OF NEW YORK; WAIVES PERSONAL SERVICE OF PROCESS; AND
   AGREES THAT SERVICE OF PROCESS MAY BE EFFECTED BY HOLDER BY
   REGISTERED MAIL TO BORROWER AT THE ADDRESS SET FORTI-I AT THE
   BEGINNING OF THIS NOTE (OR SUCH OTHER ADDRESS AS TO WHICH BORROWER
   HAS GIVEN HOLDER OR IN ANY MANNER ALLOWED BY THE STATE OF NEW
   YORK OR THE FEDERAL LAWS OF THE UNITED STATES. BORROWER WAIVES
   ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR OTHER
   LEGAL PROCEEDING.

        BORROWER WAIVES EACH RIGHT BORROWER MAY HAVE TO A TRlAL BY
   WRY WITH RESPECT TO ANY ACTION OR OTHER LEGAL PROCEEDING, WHETHER
   BASED ON ANY CONTRACT OR NEGLIGENT, INTENTIONAL OR OTHER TORT OR
   OTHERWISE, ARISING OUT OF OR OTHERWISE RELATING TO THIS NOTE.



                                                      ARIUS LIBRA INC.




                                                -3-



                                                                                 JAM TT 000969
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 6 of 9 Page ID
                                 #:10309




                 Redacted




                    Redacted
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 7 of 9 Page ID
                                 #:10310




            (d)    The representations and warranties set forth in the Note and related documents are
    true and correct in all material respects on the Borrowing Date; and

          (f)    No Default or Event of Default has occurred and is continuing, nor shall any such
   event occur by reason of the making of the proposed Loan.

           IN WITNESS WHEREOF, the undersigned have caused this certificate to be executed
   this 31 day of October~ 20 11.



                                                Arius Libra Inc.
                                                           _____________,   __ , __   ,....._._
                                                                                                  ~
                                                By:C ti--:~7>
                                                      ~~- ~y~(JVrvv)                                   --
                                                      Title:    $-L~~u--t




                                                  2
                                                                                                      JAM TT 000971
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 8 of 9 Page ID
                                 #:10311




               Redacted
Case 2:15-cv-06633-CAS-SS Document 408-35 Filed 04/10/19 Page 9 of 9 Page ID
                                 #:10312




J   <1




                 (d)    The representations and warranties set forth in the Note and related documents are
         true and correct in all material respects on the Borrowing Date; and

                (f)     No Default or Event of Default has occurred and is continuing, nor shall any such
         event occur by reason of the making of the proposed Loan.

                 IN WITNESS WHEREOF, the undersigned have caused this certificate to be executed
         this 31 day of October, 2011.



                                                     Arius Libra Inc.




                                                       2
                                                                                       JAM TT 000973
